                         Case 19-14362-AJC         Doc 15    Filed 04/12/19     Page 1 of 2




           ORDERED in the Southern District of Florida on April 12, 2019.




                                                                A. Jay Cristol, Judge
                                                                United States Bankruptcy Court
_____________________________________________________________________________
                              IN THE UNITED STATES BANKRUPTCY COURT
                                   SOUTHERN DISTRICT OF FLORIDA
                                           MIAMI DIVISION

          IN RE:                                                      CASE NO.: 19-14362-AJC

          DEQUEEN MEDICAL CENTER, INC.,                               CHAPTER 11

                DEBTOR.
          ____________________________________/

                           ORDER GRANTING SEVIER COUNTY’S EMERGENCY
                               MOTION TO DISMISS CHAPTER 11 CASE

                 THIS CAUSE came before the Court at a hearing on April 11, 2019 at 3:00 P.M., upon

          creditor and party in interest Sevier County’s Emergency Motion to Dismiss Chapter 11 Case and

          Incorporated Brief in Support [ECF No. 7] (“Motion”). The Court, having reviewed the Motion,

          the record in this case, having been informed by counsel that the Debtor does not oppose dismissal

          of the case without prejudice, accordingly it is

                 ORDERED AS FOLLOWS:

                 1.      The Motion is GRANTED.

                 2.      This case is dismissed without prejudice.
                Case 19-14362-AJC         Doc 15       Filed 04/12/19   Page 2 of 2



        3.      The Debtor shall file any pending Monthly Operating Reports within fourteen (14)

days of the entry of this Order and simultaneously pay the United States Trustee any unpaid sum

due pursuant to 28 U.S.C. Section 1930(a)(6).

        4.      The Debtor shall pay the Bankruptcy Clerk of the Court any outstanding fees, costs

and charges in connection with this case within fourteen (14) days of the entry of this Order.

        5.      All pending motions are denied as moot.

        6.      This Court shall retain jurisdiction to enforce the provisions of this Order

                                                 ###

Submitted by:

Jose Casal, Esq.
HOLLAND & KNIGHT LLP
Counsel for Sevier County
701 Brickell Avenue, 33rd Floor
Miami, Florida 33131
Telephone: (305) 374-8500
Facsimile: (305) 789-7799
E-mail: jose.casal@hklaw.com

Attorney Jose Casal is directed to serve copies of this order on the parties listed below and file
with the Court a certificate of service conforming to Local Rule 2002-1(F).

Joaquin J Alemany joaquin.alemany@hklaw.com, jose.casal@hklaw.com
Robert W Davis robert.davis@hklaw.com, migdalia.petrovich@hklaw.com
Paul Decailly pdecailly@dlg4me.com, ecf@dlg4me.com;kristin@dlg4me.com
Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov




                                                  2
#67030109_v1
